DETAILED ACTION
Applicant’s amendment and remarks received 16 May 2022 have been fully considered.  Claims 1-6 and 18-23 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-6 and 21-23, the prior art of record fails to disclose or reasonably suggest an optical fiber cable set for interconnecting a plurality of pluggable transceiver modules in an optical fiber network, the optical fiber cable set comprising four optical fiber cable assemblies, each optical fiber cable assembly comprising an optical fiber cable having a first end and a second end and comprising a cable jacket and first and second optical fibers received in the cable jacket, a first optical fiber connector terminating the first end of the optical fiber cable, the first optical fiber connector including first and second optical fiber ferrules terminating the first and second optical fibers and a second optical fiber connector terminating the second end of the optical fiber cable, the second optical fiber connector including third and fourth optical fiber ferrules terminating the first and second optical fibers wherein the four optical fiber cable assemblies are configured to make transmit/receive connections from one of the plurality of pluggable transceiver modules to four other points in the optical fiber network in addition to the accompanying features of the independent claim.
In regards to claims 18-20, the prior art of record fails to disclose or reasonably suggest a method of cabling in an optical fiber network, the method comprising plugging a first optical fiber connector of each of first and second optical fiber cable assemblies into an interface of a first pluggable transceiver module in the optical fiber network such that each of the first optical fiber connectors is accommodated in an SFP transceiver footprint and plugging a second optical fiber connector of each the first and second optical fiber cable assemblies into a respective other interface in the optical fiber network whereby two transmit/receive connections are made from the first pluggable transceiver module to other locations in the optical fiber network in addition to the accompanying features of the independent claim.
Therefore, claims 1-6 and 18-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference A is the printed publication of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874